Citation Nr: 1029322	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-27 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1976 to August 1980.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO). 


FINDINGS OF FACT

1.  Though the Veteran suffered from headaches before entering 
active service, her migraine headaches were aggravated by her 
active service.  

2.  The Veteran currently suffers from migraine headaches and has 
since her separation from active service.  


CONCLUSION OF LAW

Migraine headaches were aggravated by service.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

The Veteran contends that she is currently suffering from 
migraines that are causally related to her active service.  
Resolving reasonable doubt in her favor, the Board finds that 
service connection is warranted for the reasons that follow.

First, the Board recognizes that the Veteran currently suffers 
from migraine headaches.  Associated with the claims file are 
records of the Veteran's treatment from Nelson Smith, MD.  In a 
May 2004 letter, Dr. Smith wrote that he was treating the Veteran 
for her migraine headaches, a condition with which she had a 
longstanding history.  A later February 2006 letter confirmed 
that Dr. Smith continued to treat the Veteran.  Further, the 
Veteran underwent a VA neurological disorders examination in 
April 2005.  After examining the Veteran, the examiner diagnosed 
her as suffering from migraine headaches.

The Board also recognizes that the Veteran suffered from migraine 
headaches in service.  A review of the Veteran's service 
treatment records reveals complaints of and treatment for 
migraine headaches almost continuously throughout the Veteran's 
active service.  

The service treatment records further reveal, however, that the 
Veteran's headache history was discussed at her enlistment 
examination, where it was noted they were monthly, mild, and 
relieved by aspirin.  

Pursuant to VA laws and regulations, a Veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto, and was not aggravated 
by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  VA's 
General Counsel has held that to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); see 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Temporary or intermittent flareups during service of a 
preexisting injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993).

Here, a review of the Veteran's service treatment records reveals 
that her migraine headaches were aggravated by her active 
service.  In a January 1977 neurology consultation, an Air Force 
neurologist noted a "definite exacerbation" in the Veteran's 
headaches.  He noted that they increased in frequency from once a 
month to three or four per month.  Her service treatment records 
document the fact that the Veteran's headaches went from being 
intermittent before service to frequent during service.  

Based on its review of this evidence, the Board finds that though 
the Veteran suffered from headaches prior to her entering 
service, her headaches increased in frequency and severity during 
her active service.  Accordingly, the Board concludes that the 
Veteran's migraine headaches were aggravated by her active 
service.

The only question then left for the Board to resolve is whether 
her current migraines are causally related to the migraines she 
suffered while on active service.  Here, the Board notes that 
there is no medical evidence that establishes this link.  The 
examiner from the April 2005 VA examination did not offer an 
opinion as to the etiology of the Veteran's current migraine 
headaches, stating simply that he could not determine without 
resorting to mere speculation whether her headaches were 
aggravated by her active service (a question which the Board has 
already answered in the affirmative).  

This lack of medical evidence of a nexus is neither fatal to the 
Veteran's claim nor does it require the Board to remand this 
case.  Instead, the Board determines that based on the Veteran's 
statements, she meets the criteria for a finding of service 
connection based on continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative method 
of establishing the second and/or third [elements of service 
connection] is through a demonstration of continuity of 
symptomatology.").

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be 
used to support a claim for service connection.  In such 
instances, the second and third criteria for service connection 
can be satisfied if the Veteran presents: (a) evidence that a 
condition was noted during service or a presumptive period; (b) 
evidence of post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 
(2000) (citing 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997)).

Under this framework, the Board finds that the first two elements 
are clearly satisfied.  There is ample evidence that the Veteran 
suffered from migraine headaches while on active service, and the 
Veteran has stated that she has continued to suffer from 
migraines following her active service through to the present 
day.  

As to the final element, the Board again notes that there is no 
medical evidence regarding the etiology of the Veteran's 
headaches.  Resolving reasonable doubt in the Veteran's favor, 
however, the Board determines that the Veteran's statements may 
take the place of a medical nexus opinion.  In an October 2004 
statement filed concurrently with her claim, the Veteran detailed 
the post-service treatment that she has undergone for her 
migraine headaches.  She mentioned seeking treatment from various 
medical providers throughout the 1980s and 1990s until she filed 
her claim.  In her January 2006 Notice of Disagreement, the 
Veteran addressed the fact that she waited until 2004 - almost 25 
years after her active service - before seeking service 
connection, stating that she was unaware that she was eligible 
for benefits.

The Board finds the Veteran's statements regarding her headaches 
and the treatment she sought for them to be both competent and 
credible.  Resolving reasonable doubt in the Veteran's favor, the 
Board further determines that these statements display the 
requisite evidence of a chronic disability to satisfy the nexus 
element of the continuity of symptomatology framework.  
Accordingly, the Board concludes that service connection for the 
Veteran's headaches is warranted.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, however, the Board has concluded that service connection 
for the Veteran's migraines is warranted.  As the Board is taking 
an action favorable to the Veteran, there can be no possibility 
of prejudice to her.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An 
extended discussion of the duties to notify and assist is thus 
unnecessary.  


ORDER

Service connection for migraine headaches is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


